Citation Nr: 1000835	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  06-00 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to July 
1969.  His service includes combat service in Vietnam, with 
awards that include the Purple Heart and Vietnam Service 
Medal.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of August 2004 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Philadelphia, PA.

The Veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing held at the RO in October 
2009.  A transcript of the hearing is associated with the 
claims folder.

The Veteran raised a new claim for service connection for 
lung cancer at his October 2009 hearing.  This matter is 
referred to the RO for further consideration.


FINDING OF FACT

There is no credible and competent evidence of a nexus 
between the Veteran's skin disorder variously diagnosed as 
dermatitis, folliculitis, herpes simplex virus (HSV) and 
history of acne vulgaris of the face and service, and the 
Veteran has not been diagnosed with chloracne.


CONCLUSION OF LAW

A skin disorder diagnosed as dermatitis, folliculitis, herpes 
simplex virus (HSV) and history of acne vulgaris of the face, 
was not incurred or aggravated while on active duty, and it 
may not be presumed to be due to exposure to Agent Orange. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309(e) (2009).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  For claims pending before VA on or after May 30, 
2008, 38 C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the Veteran's claim on 
appeal was received in April 2004 and a duty to assist letter 
was sent in April 2004 prior to the August 2004 denial of 
this claim on the merits.  This letter provided initial 
notice of the provisions of the duty to assist as pertaining 
to entitlement to service connection, which included notice 
of the requirements to prevail on these types of claims, and 
of his and VA's respective duties.  The duty to assist 
letter, specifically notified the Veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The Veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
treatment records were previously obtained and associated 
with the claims folder.  Furthermore, VA, and private medical 
records were obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA examination for 
the claimed disorder was conducted in March 2006, and 
included review of the claims folder and examination of the 
Veteran.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Such notice was sent in a September 2009 
letter.

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2008) 
(harmless error).



II.  Analysis

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam War 
shall be presumed to have been exposed during such service to 
herbicide agents, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service. The last date on which such a Veteran 
shall be presumed to have been exposed to herbicide agents 
shall be the last date on which he served in Vietnam during 
the Vietnam era. 38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 
3.307(a)(6)(iii).

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  The list of diseases includes the skin 
disease chloracne.  38 C.F.R. § 3.309(e).  The presumption of 
service connection based on exposure to herbicides used in 
the Republic of Vietnam during the Vietnam era is not 
warranted for any condition other than those for which the 
Secretary has specifically determined that a presumption of 
service connection is warranted.  See 68 Fed. Reg. 27, 630-41 
(May 20, 2003).

Even if the statutory presumptions are inapplicable, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the Veterans Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude 
a claimant from establishing service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

The Veteran claims entitlement to service connection for a 
skin disorder as secondary to Agent Orange exposure.  The 
evidence pertaining to this claim is as follows.  A November 
1967 preinduction medical examination revealed the Veteran's 
skin was normal and the accompanying report of medical 
history revealed the Veteran to state "no" to having a past 
history or current skin diseases.  The September 1968 
entrance examination identified a right side scar as the only 
skin abnormality and the accompanying report of medical 
history again revealed the Veteran answered "no" to having 
a past history or current skin diseases.  Service treatment 
records are negative for any evidence of a skin rash or other 
skin problems, apart from shrapnel wounds he sustained in 
combat in January 1969.  In the June 1969 separation 
examination, the examiner noted the scar of the right side of 
his stomach, but noted that it was not considered disabling.  
There were no other skin findings reported.

A VA examination from September 1970 revealed the Veteran's 
skin was normal.

VA treatment records from 1995 primarily deal with drug and 
alcohol treatment and are negative for skin problems.  Of 
note is a March 1995 examination report that reveals the skin 
was normal with no lesions.  Likewise VA records from 1997 
and 1998 addressing other problems revealed no evidence of 
skin disease, with a June 1997 discharge note indicating that 
physical examination was within normal limits except for old 
healed incision on the right abdomen and scar on the right 
thigh.  Similar skin findings were shown in a record of PTSD 
treatment from October 1997 to February 1998, with no 
evidence of skin disease shown.  

Likewise VA examinations from April 1996, October 1997, May 
1998 and December 2003 addressed PTSD symptoms with no 
significant findings pertaining to the skin.  A December 2002 
VA examination specifically to address shell fragment wound 
residuals on the right thigh is also negative for any other 
findings of skin disorder.  

In a May 2004 VA treatment record, a doctor reported having 
filled out a claims form for the Veteran stating that he had 
intermittent rashes on his forehead, arms and gluteal region 
possibly related to Agent Orange.   Examination revealed no 
erythema or excoriations and the assessment was "derm-
awaiting derm appointment and evaluation."  

A July 2004 VA examination noted chief complaints of pruitic 
rash with a 5-to-10-year history of pruitic scaly red rash 
involving the right buttock, neck, anterior chest and 
bilateral antecubital areas.  He reported this rash would 
come and go and last 2 weeks and would resolve spontaneously 
for about 3 months before recurring.  He was not aware of any 
obvious precipitants and nothing that seemed to make it 
better or worse.  He believed that it started after Agent 
Orange exposure.  He denied using any medications to treat it 
and indicated the condition was presently inactive.  
Examination of total body was notable for hyperpigmented 
macule on the right buttocks, consistent with post 
inflammatory hyperpigmentation.  This involved about 2 
percent to 3 percent of the total body surface area.  There 
were no hyperpigmented macules or papules or other 
abnormalities noted on examination.  The diagnosis was 
history of dermatitis, NOS.  No relationship to Agent Orange 
was noted.  

VA treatment records from 2005 and 2006 show treatment for 
PTSD symptoms but include a March 2005 primary care note for 
several complaints, with the skin examined and noted to have 
no erythema or excoriations on his face.  He was assessed 
with dermatology, awaiting dermatology appointment and 
evaluation for history of acne vulgaris on the face.  He was 
ordered hydrogen peroxide for when the acne became active.  
An addendum from the same month noted his medical problems 
included acne.  An August 2005 PTSD record noted no rashes, 
but did note that the right buttock showed hyperpigmented 
scars in small 5 millimeter circles.

A March 2006 VA skin examination noted the Veteran 
documentation regarding chloracne.  He gave a history of 
intermittent painful bumps across his forehead and buttocks 
since 1980.  The lesions were more painful with sweating.  
His buttocks lesions started as pruitic, clear bumps with 
fluid occurring approximately 6 times a year.  He used 
topical medications.  Examination revealed no active lesions 
on his face.  He had scattered follicular based pustules on 
his back and thighs.  His right buttock had a crusted 
excoriated plaques adjacent to hyperpigmented brown patches.  
The impression was no evidence of chloracne.  The examiner 
noted that the buttock lesions may be consistent with 
resolving site of herpes simplex virus (HSV) eruption and 
that the Veteran may want to consider evaluation for HSV at 
the time of eruption and using acyclovir suppressive therapy.  
He was also assessed with folliculitis, and advised to switch 
to Lever 2000 soap and to consider further treatment in the 
future.  He had multiple primary health maintenance issues. 

Social Security records from the 1970's address residuals of 
a right leg fracture treated in July and August 1977 
following a forklift accident said to have occurred in 1973.  
No significant skin findings are reported.  
	
The Veteran testified at his October 2009 Video conference 
hearing that he had never had skin problems until he came 
back from Vietnam.  He noted that he was exposed to Agent 
Orange while over there.  He reported that he would get the 
skin disorder mostly on his back and buttocks, and sometimes 
on his forehead when it got hot.  His representative argued 
that the Veteran has had dermatitis ever since Vietnam and 
also argued that it was directly linked to Agent Orange 
exposure.  

The Veteran's service records confirm that he served in the 
Republic of Vietnam during the Vietnam Era.  Hence, he was 
exposed to Agent Orange in service. However, no medical 
professional has diagnosed chloracne.  A diagnosis of 
"history of acne vulgaris" noted in a March 2005 primary 
care record, cannot be deemed to be a diagnosis of chloracne 
or that such diagnosis is related to Agent Orange exposure.  
The subsequent VA examination of March 2006 diagnosed HSV and 
folliculitis, with an impression given that there was no 
evidence of chloracne.  The earlier VA examination of July 
2004 is noted to have contained the opinion that the skin 
disorder diagnosed at that time as dermatitis was not related 
to service.  Hence there is no competent medical evidence 
showing the Veteran has a skin disorder of chloracne that is 
presumptive to Agent Orange exposure, nor is there competent 
medical evidence linking any other diagnosed skin disorder 
directly to service.

While the Veteran has presented lay evidence contending that 
he did not have a skin disorder prior to service, and linking 
his skin problems to his Agent Orange exposure, he is not 
shown to be competent to testify as to causation of his skin 
problems.  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

However, lay assertions may serve to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 C.F.R. § 
3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  In this 
case, the Veteran does not report the onset of a skin 
disability while in service or for many years after service.  
Rather, his contentions are that he developed a skin disorder 
after service, which he believes is attributable to Agent 
Orange exposure.  Thus, his lay statements do not provide in-
service disease or injury or continuity of symptomatology.  

Therefore, neither direct nor presumptive service connection 
is warranted for the Veteran's skin disorder, diagnosed 
variously as dermatitis, folliculitis, herpes simplex virus 
(HSV) and history of acne vulgaris of the face, and service.  
38 U.S.C.A. §§ 1110, 1116, 5107; 38 C.F.R. §§ 3.303, 3.307, 
3.309.

In sum, the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for a 
skin disorder for the reasons described above.  In reaching 
this determination, the Board has considered the doctrine of 
reasonable doubt, however, as the preponderance of the 
evidence is against the claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a skin disorder is denied.



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


